Citation Nr: 1224013	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a disability manifested by a right hand tremor.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to February 1972, January 2002 to July 2002, and from February 2004 to April 2005.  He also had service in the California National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In September 2009, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The case was remanded by the Board in March 2010 for further evidentiary development consisting of obtaining additional treatment records and affording the Veteran a VA examination.  A review of the record indicates compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Hepatitis C was first manifested after the Veteran's first period of active duty and did not worsen during any subsequent duty period; its onset is most likely attributable to intravenous drug abuse.

2.  At no time during the claim period has a confirmed diagnosis of a disability manifested by a right hand tremor been shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

2.  The Veteran does not have a disability manifested by a right hand tremor that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in August 2003 (hepatitis C) and November 2005 (both issues) complied with VA's duty to notify the Veteran.  These letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, correspondence dated in March 2006 notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, Social Security Administration (SSA) records, post-service medical records, and also secured examinations in furtherance of his claims.  In obtaining the Veteran's STRs, it appears that the records from his first period of active duty from June 1970 to February 1972 are not of record.  In response to a request for records from the RO, the National Personnel Records Center (NPRC) submitted all of the records in its possession in October 2003.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

A VA examination/opinion with respect to the issues of service connection on appeal was obtained in August 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2010 VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination/opinion concerning the issues of service connection for hepatitis C and a disability manifested by a right hand tremor herein has been met.  38 C.F.R. § 3.159(c)(4).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The law and regulations provide that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105; 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. § 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011).

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31, 263 (February 10, 1998).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the current appeal, the Veteran's personnel records confirm that he was stationed in the Republic of Vietnam during service.  Therefore, his in-service exposure to herbicides is conceded.  

Also, service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011). 

Persian Gulf veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus. 75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Here, the Veteran's personnel records show that he was stationed in Southwest Asia.  Accordingly, the Veteran is a Persian Gulf veteran.  His personnel records indicate that he was stationed in Iraq.

Hepatitis C

The Veteran contends that he has hepatitis C as a result of his first period of active military service.  He contends that he had sexual intercourse with prostitutes; received a tattoo in Vietnam; and was also exposed to blood from wounded soldiers in Vietnam.  See, e.g., May 2007 substantive appeal; September 2009 Hearing Transcript (H.T.) at 10.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001. 

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and, if applicable, a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

As noted above, the Veteran's STRs from his first period of service from June 1970 to February 1972 are not of record.  However, in his August 2003 claim, the Veteran reported that his hepatitis C began in 1973.  In accordance with the Board's August 2010 Remand, the RO obtained VA treatment records beginning in 1972.

According to post-service medical records, in September 1972, the Veteran was noted to have tattoos.  He was treated for what was diagnosed as serum hepatitis, hepatitis B, and infectious hepatitis in August 1973.  At that time, the Veteran reported doing drugs while in Vietnam, including heroin, but denied using drugs intravenously.  Rather, he reported that he sniffed and inhaled heroin and also smoked marijuana.  No opinion regarding the etiology of his hepatitis was provided at that time.

The Veteran again sought treatment for hepatitis in February 1975.  The diagnosis at that time was infectious serum hepatitis.  Records dated in February 1975 show that the Veteran reported shooting heroin periodically for approximately four to five years.  He also reported sharing needles with a friend who did not have hepatitis.  A record dated in March 1975 shows that the Veteran apparently had hepatitis associated with intravenous drug use two years earlier.  An undated record reiterated that the Veteran reported having a past history of heroin addiction and that he injected drugs intravenously.  He reported using just three months earlier.  He again reported sharing needles with a friend who never had hepatitis.

A service report of medical history dated in May 1987 indicates that the Veteran reported having hepatitis in 1974 with a full recovery.  Another service report of medical history dated in April 1991 shows that the Veteran reported having unknown type of hepatitis in 1973.  A service report of medical history dated in June 1999 reveals that the Veteran reported having had infectious hepatitis in 1972 with no relapse and no recurrence.  A service report of medical history dated in April 1995 shows that he reported having hepatitis A in 1972.  At a fee-based examination in December 2005, the Veteran reported that he was treated for hepatitis from June 1972 to August 1972.  The onset of his symptoms was when he reportedly returned from Vietnam.  He was unsure whether he had hepatitis C, or if so, when it was diagnosed.  The Veteran did not recall ever having a blood transfusion and denied intravenous drug use.  He believed that his hepatitis was related to his service in Vietnam.  He denied any treatment for the past 20 years.  Following examination, the Veteran was diagnosed with hepatitis C; no opinion regarding the etiology or likely risk factors was provided.  

In a hepatitis questionnaire received in January 2006, the Veteran's only reported risk factor was tattoos; he denied all others, including high-risk sexual activity, intravenous drugs, and exposure to contaminated blood or fluids.  A Vet Center record dated in May 2007 reveals that the Veteran reported a past history of drug use.  

At his hearing, the Veteran testified that he constantly got blood on him when in Vietnam while tending to injured or wounded on the field.  H.T. at 10.  He also testified receiving a tattoo in Vietnam.  Id. at 11.  He denied abusing any injectable controlled substances at any time during any of his periods of active service or between his periods of active service.  Id.  The Veteran indicated that he only smoked marijuana and drank beer while in Vietnam.  Id. at 12.  He denied ever needing a blood transfusion.  Id.  The Veteran also testified that he practiced promiscuous or risky sex while in Vietnam.  Id.  His symptoms were first realized after returning from Vietnam.  Id at 12-13.  

The Veteran was afforded a VA examination in August 2010.  The reported dated onset of hepatitis C was in 1973.  The Veteran reported that he had jaundice after returning from Vietnam.  He denied any blood transfusions and admitted to getting a tattoo in Vietnam.  A liver biopsy in 1973 was consistent with hepatitis; he had not had any follow-up treatment for that.  During a routine visit with his primary medical doctor in 2009, blood work revealed that his hepatitis C was under control.  He denied any symptoms since his initial symptoms in 1973.  The Veteran's reported risk factors included tattoos during and after service; sharing toothbrushes during service; intravenous drug use before, during, and after service; and high risk sexual practices during service.  The examiner noted that the Veteran denied intravenous drug use; however, there was clear documentation to the contrary.  A report of blood work dated in May 2008 shows that the Veteran tested positive for hepatitis C.  Following examination, the Veteran was diagnosed with hepatitis C.  

The examiner opined that the Veteran's hepatitis C was not caused by or a result of his military service.  The Veteran had serological evidence of hepatitis C.  He was entirely asymptomatic and his condition was non-debilitating.  As of the last documented lab work in July 2009, he had normal liver enzymes and an undetectable hepatitis C viral load, despite never having undergone treatment.  Based on a review of the Veteran's treatment records, presumably a record dated in February 1975 regarding the Veteran's jaundice, it was documented that the Veteran had a history of intravenous heroin use.  It was stated that his last use prior to that note was three months prior and that he shared needles with his friends.  He also got a tattoo while in Vietnam.  Intravenous drug use was a well-documented risk factor for hepatitis C.  There was no evidence that attributed his hepatitis C to any duties or events related to his service.  

Based on a review of the evidence, the Board finds that service connection for hepatitis C is not warranted.  While the Veteran has been diagnosed with hepatitis C, the evidence fails to show that it is related to his military service.  

In this case, although the Veteran had in-service risk factors for hepatitis C, the evidence fails to show that his current disability is related to a risk factor for which service connected can be granted.  Here, the evidence shows four reported in-service risk factors consisting of sexual intercourse with prostitutes; receiving a tattoo; exposure to blood from wounded soldiers; and intravenous drug use.  The only medical opinion of record, that of the August 2010 VA examiner, indicates that the Veteran's hepatitis C is the result of his intravenous drug use.  The examiner's opinion is further supported by the 1975 treatment records showing that the Veteran's hepatitis C was apparently related to intravenous drug use.  

As discussed above, drug abuse is considered by law not to be a legitimate basis for an award of service connection.  Service connection may not be granted for any disease resulting from it.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011); see also VAOPGCREC 7-99 (1999); VAOPGCREC 2-98 (1998).  Thus, given the state of the evidence, especially that showing a history of intravenous drug abuse, the most likely cause of hepatitis was the Veteran's drug abuse.  Service connection cannot be granted.  

In reaching this conclusion, the Board acknowledges the Veteran's denials during this appeal of intravenous drug use.  However, the Board finds those denials incredible.  Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran has repeatedly denied intravenous drug use as he has prosecuted this appeal.  Additionally, the Veteran denied using drugs intravenously when he sought treatment in 1973.  However, the medical records at the time he sought treatment for hepatitis C in 1975 clearly show that intravenous drug use was reported at that time.  The records also show that the Veteran reported sharing needles, although he contended that his friend did not have hepatitis C.  Such records, are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over almost four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Furthermore, the Veteran has not been consistent in his statements regarding his risk factors.  As discussed above, in his initial risk factor questionnaire in January 2006, the Veteran only reported tattoos; he denied all other risk factors.  However, in his May 2007 substantive appeal, he then alleged having sexual intercourse with prostitutes although he specifically denied risky sexual behavior in his January 2006 questionnaire.  He also did not report exposure to blood on his questionnaire, yet alleged such exposure at his September 2009 hearing.  In light of the persuasive history set out in the treatment records in 1975, showing reports of intravenous drug use, without mention of prostitutes and/or blood exposures, the Board concludes that the Veteran's reports of his risk factors not including intravenous drug use to lack credibility.

The Board acknowledges that the Veteran did receive a tattoo in service and that tattoos are risk factors.  However, the August 2010 examiner noted such risk factor and nevertheless indicated that the Veteran's hepatitis C was more likely related to intravenous drug abuse.  Such a judgment is uncontradicted.  In this case, no medical professional has provided any opinion to indicate that the Veteran's hepatitis C is related to any other in-service risk factor.  The August 2010 examiner reviewed the claims file, which included the Veteran's contentions, in addition to taking a report of the Veteran's reported risk factors.  After considering all of the information provided by the Veteran, the examiner opined that the Veteran's hepatitis C was not due to any events related to his military service.  That opinion is uncontradicted.

The Board acknowledges the Veteran's belief that he has hepatitis C that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.  (As noted above, the Board does not find the Veteran's statements of not using intravenous drugs to be credible.)

As for possible aggravation during subsequent periods of active duty, it should be pointed out that the hepatitis is the result of drug abuse and therefore may not be compensated.  38 U.S.C.A. § 1110.  Nevertheless, even if the question of aggravation is considered, the Board notes that the Veteran later became asymptomatic, as noted by the VA examiner.  This is clear evidence that the hepatitis did not permanently worsen.

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hepatitis C.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for hepatitis C is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

Disability Manifested by Right Hand Tremor

The Veteran contends that he has a disability manifested by a right hand tremor that is related to his military service.  He contends that he first experienced a right hand tremor in service as he was getting ready to be deployed to Iraq.  See, e.g., H.T. at 13.

Prior to the Veteran's last period of service, a record dated in August 1973 shows that the Veteran reported drinking two to three beers per day.  A review of the Veteran's STRs shows that he complained of his right hand shaking when writing in June 2004.  It had reportedly begun in January 2004.  The Veteran was diagnosed with benign essential tremor at that time; no opinion regarding the etiology was provided.  In his September 2005 post-deployment examination, the Veteran answered yes to having numbness and tingling in his hands and feet during the deployment.  He did not specifically mention having a right hand tremor.  Except for the June 2004 record, the Veteran's STRs are silent for any treatment for, or diagnosis of, a disability manifested by a right hand tremor.  

At the December 2005 fee-based examination, the Veteran reported tremors of his right hand since the beginning of 2004 that happen approximately a few times per week.  They were brought on with fine manipulations such as writing, holding onto a cup of water, or holding any small objects.  He had been seen by a neurologist and had not been given any specific diagnosis.  Following examination, the Veteran was diagnosed with recurrent essential tremors of the right hand.  The Veteran had a recurrent tremor by history and was currently asymptomatic with no evidence of tremor.  He did not have evidence of Parkinson's or cerebellar disorder.  No opinion regarding the etiology was provided. 

None of the Veteran's post-service treatment records show any treatment for, or diagnosis of, a disability manifested by a right hand tremor.  They do show reports of a history of alcohol use.  A February 2009 fee-based psychiatric examination shows that the Veteran was diagnosed with alcohol abuse in remission secondary to posttraumatic stress disorder (PTSD).  At his September 2009 hearing, the Veteran testified that the tremors began in service when he was getting ready to deploy to Iraq.  H.T. at 13.  He believed that the hand tremors were a result of nervousness and were a symptoms of his service-connected PTSD.  Id. at 14.  However, no physician had said that; it was the Veteran's thought that the tremors were related to his PTSD because it coincided with anxiety.  Id. at 15.  He testified that a physician in Iraq told him that it was an inherited disease.  Id. at 14.  

The Veteran was afforded a VA examination in August 2010.  He reported that the onset was in 2004 when he was filling out paperwork in preparation to go to Iraq.  He was concerned that it might be related to his anxiety.  His right hand shook the most when he attempted to write or hold something small in his right hand.  He reported that he was seen by an Army doctor in Iraq who suggested that it might be genetically caused.  The Veteran had not had any other treatment or follow-up since then.  The examiner noted a history of chronic alcohol use; a record dated in 1973 documented that the Veteran was drinking two to three beers a day at that time when he was 19 years old.  Examination revealed no evidence of fine, course, resting, or intention tremors of either hand.  The Veteran was able to grasp a pen and write his name without evidence of tremors.  Following examination, the Veteran was diagnosed with physiologic tremor due to chronic alcohol use.  

The examiner opined that the Veteran's right hand tremor was not caused by or a result of active military service.  The Veteran claimed that he had a tremor in his right hand that manifested when writing or grasping small objects, although there was no evidence of such tremor when asked to write that day.  There was no clinical evidence to suggest any cerebellar etiology or Parkinsonism.  The Veteran had a longstanding history of alcohol use.  Although he said that day that he only drank two to three beers a week, clinical notes dating back to 1973 document that he admitted to drinking two to three beers a day since the age of 19.  It was noted that alcohol withdrawal was a well recognized risk factor of physiologic tremor.  There was no evidence that had been presented to attribute his physiologic tremor to any duties or events related to his military service.  

Based on a review of the evidence, the Board finds that service connection for a disability manifested by a right hand tremor is not warranted.  In this case, while a right hand tremor was first shown in service and the tremor has been diagnosed as essential and physiologic, no underlying disability accounting for the tremor has been diagnosed.  

The Board observes that an essential tremor is a hereditary tremor with onset at varying ages, usually at about 50 years of age, beginning with a fine rapid tremor of the hands, followed by tremor of the head, tongue, limbs, and trunk; it is aggravated by emotional factors, is accentuated by volitional movement, and in some cases is temporarily improved by alcohol.  See Dorland's Illustrated Medical Dictionary 1984 (31st ed. 2007).  A physiologic tremor is a rapid tremor of extremely low amplitude found in the limbs and sometimes the neck or face of normal individuals, only subtly detectable on an electromyogram and seldom visible to the naked eye; it may become accentuated and visible under certain conditions.  Id.  

The evidence does not indicate that the Veteran has an underlying disability manifested by a right hand tremor.  As discussed above, the Veteran testified that he was told that the tremor was hereditary, which is consistent with the diagnosis of an essential tremor at the December 2005 examination.  Furthermore, the Veteran's belief that his tremor is associated with his service-connected PTSD is also consistent with an essential tremor, which by definition is aggravated by emotional factors.  Additionally, the fact that the definition of a physiologic tremor indicates that it is found in normal individuals weighs against a finding that the Veteran has an underlying disability manifested by a right hand tremor.  

The competent medical evidence fails to show that an underlying disability to account for these tremors has been diagnosed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of a disability manifested by a right hand tremor at any time during the appeal period.  

The Veteran is competent to report having a symptom, such as a tremor.  However, his treatment records and the December 2005 and August 2010 examinations fail to show a disability to account for the tremor.  Indeed, neither examination showed that the Veteran currently had a hand tremor.  Furthermore, the Veteran reported to the December 2005 examiner that he had been seen by a neurologist and had not been given any specific diagnosis.  At no time during this appeal has the Veteran presented competent medical evidence of a specific diagnosis to account for a tremor.  

In this case, the December 2005 and August 2010 examiners both indicated that the Veteran did not have Parkinson's or cerebellar disorder.  As discussed above, Parkinson's disease has been shown to be attributed to herbicide exposure and the Veteran is deemed to have been exposed to herbicides when stationed in Vietnam.  However, the evidence fails to show that the Veteran has Parkinson's disease.  In this case, the evidence of record does not show that a disability manifested by a right hand tremor has been diagnosed at any time during the claim period or that his symptom is indicative of a disability.  Although there has been suspicion of a physiologic tremor, based on the definition of a physiologic tremor, the evidence does not show an underlying disability.  

In finding that the Veteran does not have a current disability, the Board acknowledges that the evidence confirms that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  However, the evidence does not show, nor does the Veteran contend, that he may have an undiagnosed illness.  In this case, no medical professional has suggested that the Veteran has symptoms indicative of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  The Board reiterates that the Veteran has not contended that any symptomatology he experiences is attributable to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Service connection for a disability manifested by a right hand tremor as an undiagnosed illness or a medically unexplained chronic multi-symptom illness is therefore not warranted.

Furthermore, the Veteran's own contentions throughout this appeal show that he believes that his right hand tremor is associated with his service-connected PTSD.  As discussed above, the medical evidence of record tends to support his assertion that his tremor may be symptomatic of anxiety.  He has not contended that he has any other underlying disability to account for a right hand tremor.  The Board observes that the Veteran's PTSD has been evaluated as 100 percent disabling since May 25, 2010.  See October 2011 rating decision.  To the extent that the Veteran contends that his right hand tremor coincides with anxiety from his PTSD, the currently assigned 100 percent evaluation for PTSD takes into account anxiety symptoms.  

The Board acknowledges the Veteran's belief that he has a disability manifested by a right hand tremor that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to diagnosis of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Thus, the Veteran's own assertions as to diagnosis of a disability have no probative value.  

Without credible and competent evidence of a diagnosed disability manifested by a right hand tremor, service connection for such a disability is not warranted.  Of particular significance to the Board in this matter is the fact that at no time since the Veteran filed his claim for a disability manifested by a right hand tremor in May 2005 has a confirmed diagnosis of an underlying disability to account for the right hand tremor been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by a right hand tremor.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a disability manifested by a right hand tremor is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a disability manifested by a right hand tremor is denied. 



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


